                                                                                      12/23/2019
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 JOVONE ROMAN,                                         CV 19-52-BLG-SPW-TJC

                       Plaintiff,
                                                       ORDER GRANTING
 vs.                                                   MOTION FOR EXTENSION
                                                       OF TIME
 ANDREW SAUL, Commissioner of
 Social Security Administration,

                       Defendant.

       Plaintiff has filed a motion for extension of time to file an opening brief.

(Doc. 22.) Good cause appearing, IT IS ORDERED that Plaintiff’s opening brief

shall be filed no later than January 16, 2020. Defendant’s response brief must be

filed within thirty (30) days after the Plaintiff’s brief. Plaintiff’s reply brief, if any,

must be filed within fourteen (14) days after Defendant’s response brief is filed.

       DATED this 23rd day of December, 2019.

                                          _______________________________
                                          TIMOTHY J. CAVAN
                                          United States Magistrate Judge
